[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]       MEMORANDUM OF DECISION ON MOTION TO CLARIFY JANUARY 2, 2003 DECISION
The matter before this Court is the plaintiff wife's request for clarification of its January 2003 decision concerning defendant husband's motion to modify.
In December 2002 this court presided at a hearing wherein the defendant husband, through counsel, presented evidence concerning his motion to modify. At that hearing, after inquiry from the court, the plaintiff wife withdrew her motion for contempt.
The parties now desire a decision concerning a third party's liability for the defendant husband's alimony obligation. There is no motion pending before this court. Therefore the request for clarification is denied.
JULIA DiCOCCO DEWEY, JUDGE CT Page 4251